Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the response filed on 01/24/2022: 
Claim(s) 1 and 8 have been amended.
Claim(s) 1-15 is/are pending in this application.
Claim(s) 1-15 have been rejected below.
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. 
With respect to the 101 rejection applicant argued:
A. Prong Two of Step 2A: Independent Claims 1 and 8 Integrate the Recited Judicial Exception into a Practical Application. 
The Office asserts that the judicial exception is not integrated into a practical application because the claim only recites one additional element, i.e., using a "processor" to perform servicing/storing/extracting/providing. See the Office action, page 4. 
Applicants respectfully submit that amended independent claims 1 and 8 are directed to a practical application because the subject matters of claims 1 and 8 pertain to an improvement to 6 the functioning of an information providing system of a vehicle. See paragraph [0005] of the instant application. For example, the subject matter of the instant application may identify time of interest when a user has an interest in a specific object, based on information regarding user operation of a vehicle during travel of the vehicle and may generate and provide interest information at the identified time of interest, based on context information relating to the specific object. See paragraph [0071] of the instant application. 
Claim 1 reflects how to achieve the technical improvements to the providing personalized information based on a user's interest. For example, claim 1 now recites "receive context information transmitted from the vehicle terminal using the communication device, wherein the context information is information relating to a specific object detected by sensors and electronic control units (ECUs) mounted in the vehicle at a time of interest when a user of the vehicle has an interest in the specific object, extract a field of interest of the user based on a similarity obtained by matching the received context information and the context information for the respective fields of interest that is stored in the storage, generate interest information based on feature information of a user group having same field of interest as the extracted field of interest, and provide the generated information to the vehicle terminal using the communication device." At least these limitations should be considered as additional limitations imposing a meaningful limit on the judicial exception.

With respect to  applicant’s characterization of the invention being a practical application because the subject matters of claims 1 and 8 pertain to an improvement to6 the functioning of an information providing system of a vehicle the examiner respectfully disagrees. Specifically “an information providing system” is not a “computer technology.” An information providing system is a mental process being applied to a computer specifically it is the mental process of collecting and organizing data. Applicant’s claims do not perform any steps which would transform applicant’s invention into more than a mere mental processing being performed by a generic computer and therefore fails Prong Two of Step 2A.
B. Step 2B: Independent Claims 1 and 8 Provide an Inventive Concept. 
In claims 1 and 8, the above additional elements amount to significantly more than the judicial exception itself. 
As discussed above, the subject matters of claims 1 and 8 may identify time of interest when a user has an interest in a specific object, based on information regarding user operation of a vehicle during travel of the vehicle and may generate and provide interest information at the identified time of interest, based on context information relating to the specific object. See paragraph [0071] of the instant application. 7 
Therefore, claims 1-15 recite limitations significantly more than the abstract idea and thus are patent eligible under 35 U.S.C. § 101. Accordingly, the applicants respectfully submit that the rejection against claims 1-15 under 35 U.S.C. § 101 should be withdrawn. 
Applicant’s arguments do not demonstrate that applicant’s invention is significantly more than the Judicial exception. Applicant has mere described a mental process (data collection and analysis) that is being performed by a machine. As such applicant’s invention fails Step 2B as well. Since applicant has not successfully demonstrated the prior 101 rejection is improper the prior 101 rejection has been maintained.

With respect to the 103 rejection applicant argued: 
The cited reference fails to teach the apparatus for providing personalized information based on user interest as recited in amended independent claim 1. Specifically, amended independent claim 1 recites "wherein the context information is information relating to a specific object detected by sensors and electronic control units (ECUs) mounted in the vehicle at a time of interest when a user of the vehicle has an interest in the specific object." 
San Filippo fails to teach or suggest at least the foregoing limitations of independent claim 1. San Filippo merely discloses a mobile computing device for determining a recommended time to leave to arrive at a predicted location of an event on time. See San Filippo, Abstract. To this end, the mobile computing device periodically transmits location information of a user. See San Filippo, paragraph [0138]. The user's location history data may be matched against the user's calendar to determine if the user attends a meeting. See San Filippo, paragraph [0139]. The user's location may be shared with the meeting attendees so that the attendees can determine an estimated arrival time. See San Filippo, paragraph [0182]. However, San Filippo is silent on whether the location information or the location history data is detected at a time of interest when a user of the vehicle has an interest in the specific object. 
By contrast, claim 1 recites that the context information is information relating to a specific object detected by sensors and electronic control units (ECUs) mounted in the vehicle at a time of interest when a user of the vehicle has an interest in the specific object. Thus, San Filippo fails to teach or suggest the above discussed limitations as recited by claim 1. 

Applicant’s arguments have been considered but are moot because the grounds of rejection in the current action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments currently presented by applicant (ie extracting a field of interest based on an object recognized by a sensor). 
Applicant further argues: 
Amended independent claim 1 also recites "extract a field of interest of the user based on a similarity obtained by matching the received context information and the context information for the respective fields of interest that is stored in the storage." 
San Filippo fails to teach or suggest at least the foregoing limitations of independent claim 1. As discussed above, San Filippo merely discloses that the user's location history data may be matched against the user's calendar to determine if the user attends a meeting. See San Filippo, paragraph [0139]. However, San Filippo is silent on whether, based on a similarity obtained by the matching, a field of interest of the user may be extracted as recited by claim 1. Thus, San Filippo fails to teach or suggest the above discussed limitations as recited by claim 1. 
Amended independent claim 1 also recites "generate interest information based on feature information of a user group having same field of interest as the extracted field of interest." 
San Filippo fails to teach or suggest at least the foregoing limitations of independent claim 1. As discussed above, San Filippo is silent on extracting a field of interest. It follows that San Filippo is also silent on generate interest information based on feature information of a user group having same field of interest as the extracted field of interest as recited claim 1. 

It is not clear whether or not applicant is arguing that these features are not taught in view of the subject matter that has been newly amended into the claims and previously addressed above (extracting a field of interest based on an object recognized by a sensor) or if applicant is arguing that these features are not taught regardless of the newly amended subject matter. To the extent that applicant is arguing that they are not taught in view of the subject matter that has been newly amended into the claims (extracting a field of interest based on an object recognized by a sensor), as was previously noted, the current rejection does not rely on the teachings of the previously cited reference for this subject matter. 
To the extent that applicant is arguing these features are not taught regardless of the previously cited subject matter the examiner respectfully disagrees. 
With respect to the argument:
Amended independent claim 1 also recites "extract a field of interest of the user based on a similarity obtained by matching the received context information and the context information for the respective fields of interest that is stored in the storage." 
San Filippo fails to teach or suggest at least the foregoing limitations of independent claim 1. As discussed above, San Filippo merely discloses that the user's location history data may be matched against the user's calendar to determine if the user attends a meeting. See San Filippo, paragraph [0139]. However, San Filippo is silent on whether, based on a similarity obtained by the matching, a field of interest of the user may be extracted as recited by claim 1. Thus, San Filippo fails to teach or suggest the above discussed limitations as recited by claim 1. 

This is merely one example provided by San Filippo. Another example provided can be seen in ¶[142-143] wherein San Filippo teaches:
[0142] In an embodiment, the productivity app is configured to obtain and use data in a user's "Things to Do" list or task list for purposes of creating and sending notifications or suggestions. For example, the productivity app may be configured to retrieve a task list and determine that the task list only contains tasks relating to purchasing; therefore, the user is likely to visit one or more retail store locations in the future and the productivity app may be configured to create and suggest a route or trip to one or more of the locations. Further, the productivity app may be configured to detect a user selecting and checking off an item in the task list and, in response, determining a location of a retail store or other location associated with the completed task, and setting the user's location in the app to match the determined location. Thus, completing a task in a task list can inform the app about where the user is currently located.

[0143] In an embodiment, the productivity app is configured to perform aggregating location data for multiple users to determine a location that is the best place, or a suitable place, to buy an item that is listed in the task list. In an embodiment, the productivity app is configured to passively use social information to enhance the ability to determine a user's location; for example, the productivity app may be coupled to programs capable of reading a social graph of a social networking service to determine that another person has performed a check-in at a particular location and identified the current user as present, and to update the user's current location in the app to match the particular location.

Broadly speaking an “area of interest” can include anything that a user might be interested in. In this example, San Filippo describes how a field of interest (an item to buy) is generated based on both context information (location of a user) and stored information (shopping list) which meets the claimed limitations. It is noted that this is merely 1 example of San Filippo performing the limitation claimed but in fact the entire reference of San Filippo is drawn to "extract a field of interest of the user based on a similarity obtained by matching the received context information and the context information for the respective fields of interest that is stored in the storage."
With respect to applicant’s arguments that 
Amended independent claim 1 also recites "generate interest information based on feature information of a user group having same field of interest as the extracted field of interest." 
San Filippo fails to teach or suggest at least the foregoing limitations of independent claim 1. As discussed above, San Filippo is silent on extracting a field of interest. It follows that San Filippo is also silent on generate interest information based on feature information of a user group having same field of interest as the extracted field of interest as recited claim 1. 

Again this is clearly taught by San Filippo ¶[143].
[0143] In an embodiment, the productivity app is configured to perform aggregating location data for multiple users to determine a location that is the best place, or a suitable place, to buy an item that is listed in the task list. In an embodiment, the productivity app is configured to passively use social information to enhance the ability to determine a user's location; for example, the productivity app may be coupled to programs capable of reading a social graph of a social networking service to determine that another person has performed a check-in at a particular location and identified the current user as present, and to update the user's current location in the app to match the particular location.

It is noted that even if San Filippo did not have explicit teaching of “a user group having same field of interest as the extracted field of interest," San Filippo would still implicitly teach this feature. That is, the event information (note: San Filippo uses “event information” as an overall generic term of information that it would provide given a certain set of circumstances) taught San Filippo is necessarily information “a user group having same field of interest as the extracted field of interest" even if those other users are not specifically disclosed as all users in that group would want the same information.
All arguments not explicitly addressed above have been considered but do not bring up any additional points not already addressed above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory an abstract idea without significantly more. 
Step 1:
Applicant’s claims are drawn to  statutory categories of an apparatus and a method and therefore passes Step 1.
Step 2A Prong 1:
Claim 1 recites an apparatus for servicing personalized information based on user interest. The limitation of “servicing” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “servicing” in the context of this claim encompasses the user manually calculating the areas of interest of a user. Similarly, the limitation of extracting/providing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “processor” language, “extracting/providing” in the context of this claim encompasses the user thinking of areas of interest. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (see training resources, posted January 8, 2019). Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a “processor” to perform servicing/storing/extracting/providing. The processor in the step(s) is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of servicing/storing/extracting/providing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea of servicing personalized information. The claim is directed to an abstract idea.  
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform servicing/storing/extracting/providing and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further claim(s) 2-7, fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-7 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention. As such, the presentment of claim(s) 1-7 otherwise styled as a computer product or an apparatus, for example, would be subject to the same analysis. Therefore, claim(s) 8-15 are rejected as being drawn to an abstract idea under the same rational.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over San Filippo (US 2014/0278086) in view of Bostick (US 2019/0340817).
With respect to claim 1 San Filippo teaches an apparatus for providing personalized information based on user interest, the apparatus comprising:
a communication device (San Filippo at least ¶[32] “server computer”) configured to perform communication (San Filippo ¶[32]) with a terminal (San Filippo Fig. 3, 4 ¶[25-26, 29 32, 408-422] see “mobile computing device” specifically disclosed in ¶[32]);
a storage (San Filippo at least ¶[32] “memory”) configured to store context information (San Filippo Fig. 14-15 ¶[138-142] “at least history of locations” or “to do list” for example) for respective fields of interest of users (San Filippo Fig. 14-15 ¶[138-142] at least “points of interest” and “retail store locations”) and 
a processor configured to receive context information transmitted from the vehicle terminal using the communication device (San Filippo Fig. 3, 4 ¶[25-26, 29 32, 408-422] see “mobile computing device” specifically disclosed in ¶[32]),
extract a field of interest of a user of the vehicle based on a similarity obtained by matching context information (San Filippo Fig. 14-15 ¶[138-143] “at least history of locations” or “to do list” for example) and the context information for the respective fields of interest that is stored in storage (San Filippo at least ¶[32, 138-143]), 
generate interest information based on feature information of a user group (San Filippo ¶[143] see specifically wherein data from multiple users on social media who have a similar interest are used to generate interest information) having same field of interest as the extracted field of interest (San Filippo Fig. 14-15 ¶[138-143]), and 
provide a cluster of similar interest information (San Filippo Fig. 14-15 ¶[138-143] wherein multiple options are suggested, reference uses the term “or more” to signify there are multiple items) to the terminal, based on the extracted field of interest.
With respect to the limitations of “a vehicle terminal of a vehicle” and “provide… to the vehicle terminal,” although San Filippo does teach computing devices in communication with one another and that they are intended work in conjunction with a vehicle, San Filippo never explicitly states that these computing devices are actually integrated within a vehicle. However, such a modification would be obvious in view of the “Integration of Parts” doctrine of the MPEP. MPEP 2144.04.V.B Making Integral is shown below:
2144.04.V.B Making Integral
In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenckv.Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
In the case of the limitations in question, the act of integrating computers into vehicles is very common and would require nothing more than standard automotive/computer engineering. There is no teaching within San Filippo to suggest that such a modification would render the invention inoperable nor is there any teaching within the instant application to suggest that there would be any unexpected results from the integration and would naturally result in the same terminal but integrated within a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by San Filippo to integrate it into a vehicle because the MPEP recognizes that making integral what was two known elements is obvious and the results would have been predictable to one of ordinary skill in the art.
San Filippo does not teach a processor configured to receive context information transmitted from the vehicle terminal using the communication device wherein the context information is information relating to a specific object detected by sensors and electronic control units (ECUs) mounted in the vehicle at a time of interest when a user of the vehicle has an interest in the specific object.
Bostick teaches a processor (Bostick ¶[3, 49]) configured to receive context information transmitted from the vehicle terminal (Bostick Fig. 5 element 54N ¶[85]) using the communication device wherein the context information is information relating to a specific object (Bostick ¶[3, 19, 49-50]) detected by sensors and electronic control units (ECUs) (Bostick Fig. 1 element 110a/n, 112a/n ¶[29]) at a time of interest when a user of the vehicle has an interest in the specific object.
It is noted that although Bostick teaches sensors electronic control units and Bostick does not explicitly teach that the sensors are mounted in the vehicle. However, Bostick does teach that the system can work with a vehicle system (Bostick Fig. 5 element 54N ¶[85]). One of ordinary skill in the art would recognize that changing the sensors to be mounted on the vehicle would be an obvious rearrangement of parts as described in MPEP 2144.04.VI.C. MPEP 2144.04.VI.C. Rearrangement of Parts is shown below:
VI.C. Rearrangement of Parts
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

In the case of the claimed subject matter, the location of the sensor does not affect the operation of the sensor and one or ordinary skill in the art would recognize that it would be obvious to relocate a sensor to a vehicle is one wished to gather object data related to objects surrounding the vehicle. 
Thus as shown above San Filippo teaches a base invention of a vehicle system for determining areas of interest for a user and Bostick teaches a system for determining areas of interest for a user using detected object information. These two references are analogous to one another because both are drawn to determining areas of interest of a user. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by San Filippo to apply the teachings of Bostick because the teaching of a system for determining areas of interest for a user using detected object information taught by Bostick was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a vehicle system for determining areas of interest for a user taught by San Filippo to yield the advantage of allowing the system to use visual object data when determining areas of interest of the user and therefore expanding the capabilities of the system and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 8 San Filippo teaches a method for providing personalized information based on user interest, the method comprising: 
receiving, by a processor (San Filippo at least ¶[32] “server computer”), context information (San Filippo Fig. 14-15 ¶[138-142] “at least history of locations” or “to do list” for example) transmitted from a terminal using a communication device (San Filippo Fig. 3, 4 ¶[25-26, 29 32, 408-422] see “mobile computing device” specifically disclosed in ¶[32]); 
extracting, by the processor, a field of interest (San Filippo Fig. 14-15 ¶[138-142] “at least history of locations” or “to do list” for example) of the user based on a similarity obtained by matching the received context 20Attorney Docket No. 15438-932 information and context information (San Filippo Fig. 14-15 ¶[138-142] “at least history of locations” or “to do list” note: San Filippo teaches that this ) data is being constantly updated as the vehicle runs for respective fields of interest (San Filippo Fig. 14-15 ¶[138-142] “at least history of locations” or “to do list” for example) that is stored in storage (San Filippo at least ¶[32] “memory”); 
generating interest information based on feature information of a user group (San Filippo ¶[143] see specifically wherein data from multiple users on social media who have a similar interest are used to generate interest information) having same field of interest as the extracted field of interest (San Filippo Fig. 14-15 ¶[138-143]), and 
providing, by the processor, the generated interest information to the terminal, using the communication device (San Filippo Fig. 14-15 ¶[138-142] wherein multiple options are suggested, reference uses the term “or more” to signify there are multiple items).  
With respect to the limitations of “a vehicle terminal of a vehicle” and “provide… to the vehicle terminal,” although San Filippo does teach computing devices in communication with one another and that they are intended work in conjunction with a vehicle, San Filippo never explicitly states that these computing devices are actually integrated within a vehicle. However, such a modification would be obvious in view of the “Integration of Parts” doctrine of the MPEP. MPEP 2144.04.V.B Making Integral is shown below:
2144.04.V.B Making Integral
In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenckv.Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
In the case of the limitations in question, the act of integrating computers into vehicles is very common and would require nothing more than standard automotive/computer engineering. There is no teaching within San Filippo to suggest that such a modification would render the invention inoperable nor is there any teaching within the instant application to suggest that there would be any unexpected results from the integration and would naturally result in the same terminal but integrated within a vehicle. Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by San Filippo to integrate it into a vehicle because the MPEP recognizes that making integral what was two known elements is obvious and the results would have been predictable to one of ordinary skill in the art.
San Filippo does not teach a processor configured to receive context information transmitted from the vehicle terminal using the communication device wherein the context information is information relating to a specific object detected by sensors and electronic control units (ECUs) mounted in the vehicle at a time of interest when a user of the vehicle has an interest in the specific object.
Bostick teaches a processor (Bostick ¶[3, 49]) configured to receive context information transmitted from the vehicle terminal (Bostick Fig. 5 element 54N ¶[85]) using the communication device wherein the context information is information relating to a specific object (Bostick ¶[3, 19, 49-50]) detected by sensors and electronic control units (ECUs) (Bostick Fig. 1 element 110a/n, 112a/n ¶[29]) at a time of interest when a user of the vehicle has an interest in the specific object.
It is noted that although Bostick teaches sensors electronic control units and Bostick does not explicitly teach that the sensors are mounted in the vehicle. However, Bostick does teach that the system can work with a vehicle system (Bostick Fig. 5 element 54N ¶[85]). One of ordinary skill in the art would recognize that changing the sensors to be mounted on the vehicle would be an obvious rearrangement of parts as described in MPEP 2144.04.VI.C. MPEP 2144.04.VI.C. Rearrangement of Parts is shown below:
VI.C. Rearrangement of Parts
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

In the case of the claimed subject matter, the location of the sensor does not affect the operation of the sensor and one or ordinary skill in the art would recognize that it would be obvious to relocate a sensor to a vehicle is one wished to gather object data related to objects surrounding the vehicle. 
Thus as shown above San Filippo teaches a base invention of a vehicle system for determining areas of interest for a user and Bostick teaches a system for determining areas of interest for a user using detected object information. These two references are analogous to one another because both are drawn to determining areas of interest of a user. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by San Filippo to apply the teachings of Bostick because the teaching of a system for determining areas of interest for a user using detected object information taught by Bostick was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying these teachings to the known device of a vehicle system for determining areas of interest for a user taught by San Filippo to yield the advantage of allowing the system to use visual object data when determining areas of interest of the user and therefore expanding the capabilities of the system and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 9 San Filippo teaches a method wherein receiving the context information includes:
determining whether a current time corresponds to the time of interest based on user operation information of a vehicle during travel of the vehicle (San Filippo Fig. 14-15 ¶[32, 127, 130-135] see especially ¶[127] “time to leave” and ¶[130] for events at specific times); 
collecting the context information at the time of interest by the vehicle terminal when it is determined that the current time corresponds to the time of interest (San Filippo Fig. 14-15 ¶[32, 127, 130-135] see especially ¶[127] “time to leave” and ¶[130] for events at specific times); and 
transmitting the collected context information to an apparatus configured to service personalized information based on user interest, by the vehicle terminal (San Filippo Fig. 14-15 ¶[32, 127, 130-135] note: ¶[32] discloses the two systems communicating and ¶[127, 130-135] are examples of the type of data that is communicated).

With respect to claims 2 and 10, San Filippo teaches an apparatus wherein the vehicle terminal is configured to determine whether a current time corresponds to the time of interest based on user operation information of the vehicle during travel of the vehicle (San Filippo Fig. 14-15 ¶[32, 127, 130-135]).

With respect to claims 3 and 11, San Filippo teaches an apparatus wherein the user operation information includes at least one of a window operation of the vehicle, departure information of the vehicle from a lane, acceleration or deceleration information of the vehicle, volume adjustment information of a media device in the vehicle, or engine stop information of the vehicle (San Filippo ¶[196-197] at least “acceleration or deceleration information of the vehicle,” see wherein the device uses an accelerometer to detect “input indicat[ing] rapid movement consistent with driving”).

With respect to claims 6 and 14, San Filippo teaches an apparatus wherein the received context information is defined as information for extracting the field of interest of the user (San Filippo Fig. 14-15 ¶[138-142]).

With respect to claims 7 and 15, San Filippo teaches an apparatus wherein the received context information includes at least one of media playback information, vehicle position information, a point of interest, video information, road information, a search term, time information, or a travel direction (San Filippo Fig. 14-15 ¶[138-142] At least point of interests).

Claim(s) 4-5, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over San Filippo (US 2014/0278086) in view of Bostick (US 2019/0340817) and further in view of Liu (US 2016/0180392).
With respect to claims 4 and 12, San Filippo teaches an apparatus wherein the vehicle terminal is configured to assign a weight value to each context information, based on gaze information of the user (San Filippo ¶[171] “detect the duration for which the user views a particular location on the map”) and the user operation information of the vehicle, and the vehicle terminal is configured to evaluate an interest level of the user for the received context information (San Filippo ¶[171]). However, San Filippo does not explicitly disclose the vehicle terminal is configured to evaluate an interest level of the user for the received context information based on a total sum of the weight values of the context information.
Liu teaches a system or determining levels of interest of a user wherein the system is configured to evaluate an interest level of the user for the received context information based on a total sum of the weight values of the context information (Liu ¶[266-267])
Thus as shown above San Filippo teaches a base invention of an apparatus for servicing personalized information based on user interest. Liu teaches a technique of evaluating an interest level of the user for the received context information based on a total sum of the weight values of the context information applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Liu to the base invention of San Filippo since it would have resulted in the predictable result of evaluating an interest level of the user for the received context information based on a total sum of the weight values of the context information and would have improved the system by allowing the system to make a better analysis of whether or not a field is relevant to a user by analyzing multiple data points instead of just one. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by San Filippo to apply the technique from the teachings of Liu of because the technique of evaluating an interest level of the user for the received context information based on a total sum of the weight values of the context information taught by Liu was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by San Filippo to yield an improvement of allowing the system to make a better analysis of whether or not a field is relevant to a user by analyzing multiple data points instead of just one and the results would have been predictable to one of ordinary skill in the art.
With respect to claims 5 and 13, San Filippo as modified in claims 4 and 12 teaches an apparatus wherein the vehicle terminal is configured to group the received context information together, based on the interest level of the user (San Filippo Fig. 14-15 ¶[138-142] wherein multiple options are suggested, reference uses the term “or more” to signify there are multiple items).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.S.F/Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665